           Case 2:16-cv-05480-JD Document 56 Filed 03/25/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANIELLE BICKLE,                                              CIVIL ACTION
 D.E., daughter of Danielle Bickle,
 DANIELLE BICKLE, Individually and as
 Parent and Natural Guardian of
 R.O., a minor, and
 DANIELLE BICKLE, Individually and as                          NO. 16-5480
 Parent and Natural Guardian of A.B., a
 minor,
                     Plaintiffs,

                v.

 MILAGROS MARIA BONET,
 LYDIA M. CARABALLO, and
 ROLANDO L. MARQUEZ,
                Defendants.

DuBOIS, J.                                                                    March 25, 2021

                                     MEMORANDUM

   I.        INTRODUCTION

        This is a civil rights action arising out of the removal of plaintiff Danielle Bickle’s minor

children, D.E., R.O. and A.B, from her custody, and subsequent neglect and mistreatment of the

children while in foster care. D.E. has reached the age of majority since the filing of the

Complaint.

        Based on the following Findings of Fact and Conclusions of Law, judgment is entered in

favor of A.B. and R.O. in the amounts of $4500 and $3000, respectively, and against Milagros

Bonet, plus interest at the lawful rate from the date of this Memorandum and Order. Judgment is

entered in favor of A.B., R.O. and D.E. in the amounts of $5000, $5000 and $2000, respectively,

and against Lydia Caraballo and Rolando Marquez, jointly and severally, plus interest at the

lawful rate from the date of this Memorandum and Order.
            Case 2:16-cv-05480-JD Document 56 Filed 03/25/21 Page 2 of 6




   II.      PROCEDURAL BACKGROUND

         This case was removed from the Court of Common Pleas of Philadelphia County on

October 19, 2016. In the Complaint, plaintiffs asserted Monell claims under 42 U.S.C. § 1983

against the City of Philadelphia (“the City”), assault and battery claims against the City, the

Archdiocese of Philadelphia (“the Archdiocese”) and Milagros Bonet, and negligence claims

against all defendants. By Memorandum and Order dated December 7, 2016, the Court granted

Motions to Dismiss filed by the City and the Archdiocese, dismissing all claims against the City

and all claims, except the negligence claim asserted by D.E., against the Archdiocese.

         Plaintiffs filed an Amended Complaint on December 16, 2016, asserting assault and

battery claims against Milagros Bonet, and negligence claims against all defendants except the

City. By joint stipulation dated August 2, 2017, the parties dismissed with prejudice the

negligence claim against the Archdiocese. Document No. 26.

         On November 21, 2016, a default was entered against Milagros Bonet, Louis Bonet,

Lydia Caraballo and Rolando Marquez for failure to appear, plead or otherwise defend. Default

judgment against those defendants was entered on November 2, 2017. The default judgment

against Louis Bonet was subsequently opened and stricken without prejudice, by agreement of

plaintiffs’ counsel, on the ground that there was no evidence that Louis Bonet was involved in

the events giving rise to this case. Document No. 37. What remains in the case are default

judgments against Milagros Bonet, in favor of A.B. and R.O.—for assault, battery and

negligence—and against Lydia Caraballo and Rolando Marquez, in favor of A.B., R.O. and

D.E.—for negligence.

         “[P]laintiffs seek purely non-economic compensatory damages in the form of physical

and mental pain and suffering, and punitive damages, all in the Court’s discretion.” Pls.’



                                                 2
                Case 2:16-cv-05480-JD Document 56 Filed 03/25/21 Page 3 of 6




Damages Mem., 5. On November 21, 2017 and August 23, 2018, hearings were held for the

purpose of assessing damages. 1 The Court’s assessment of damages is based on the following:

    III.        FINDINGS OF FACT

           1.      Danielle Bickle has three children: a daughter, D.E., who reached the age of

majority during the pendency of this action, and two minor sons, R.O. and A.B.

           2.      On or about August 18, 2017, Bickle’s children were placed into foster care by

the Philadelphia Department of Human Services. R.O. and A.B. were placed in the care of

defendant Milagros Bonet. D.E. was placed in the care of defendants Lydia Caraballo and

Rolando Marquez.

           3.      While in the Bonet home, A.B. and R.O. sustained numerous bites on their legs,

which appeared to be bed bug bites. The bites became progressively worse over several months.

Aug. 23, 2018 Hrg. Tr. 32:17–33:10.

           4.      Plaintiffs provided photographic evidence of the bites, which appeared severe and

covered A.B. and R.O’s bodies.

           5.      Also while living in the Bonet home, A.B. was struck in the head by a television

remote control thrown by “the man that was living with Ms. Bonet.” Id. 34:18–25.

           6.      R.O and A.B. were eventually removed from the Bonet home and placed in the

home of Lydia Caraballo and Rolando Marquez where their sister D.E. was placed.

           7.      While in the Caraballo/Marquez home, Lydia Caraballo administered “ZZZQuil”

to R.O. and A.B. approximately every night for five months. The boys were told that it was

“grape juice” and that it would make them sleep. Id. 36:13–23; 46:1-11.



1
       The issuance of this Memorandum and Order was delayed by reason of administrative oversight. This case
was marked closed on November 6, 2017, the day the default judgment was docketed, and before the Court assessed
damages. The oversight was only recently discovered in a review of files.

                                                       3
               Case 2:16-cv-05480-JD Document 56 Filed 03/25/21 Page 4 of 6




         8.       The “ZZZQuil” label states that it is not “safe” for consumption by children under

the age of 12. The boys, R.O. and A.B., were under the age of 12 at all times during the

administration of “ZZZQuil.” Am. Compl. ¶ 28–29.

         9.       On eight or nine occasions, when D.E. complained of a headache or other

ailments, Lydia Caraballo administered Tylenol 3—a prescription pain killer that contains

codeine—to D.E. Tylenol 3 would make D.E. nauseous, drowsy and dizzy. D.E. did not have a

prescription for Tylenol 3, nor did she consent to taking Tylenol 3. Aug. 23, 2018 Hrg. Tr.

27:23–24; 44:10–45:10; 47:7–10.

         10.      Plaintiffs presented no evidence of money damages.

   IV.         CONCLUSIONS OF LAW

         11.      The Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

         12.      Liability against Milagros Bonet for assault, battery and negligence has been

established through the issuance of a default pursuant to Federal Rule of Civil Procedure 55, as

has liability against Lydia Caraballo and Rolando Marquez for negligence. As a result, “the

factual allegations of the complaint, except those relating to the amount of damages, will be

taken as true.” 10 C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure, § 2688 at

444 (2d ed. 1983) (citing Thomson v. Wooster, 114 U.S. 104, 5 S.Ct. 788, 29 L.Ed. 105 (1885)).

         13.      “If the damages are not for a ‘sum certain or for a sum which can by computation

be made certain,’ the ‘court may conduct such hearings or order such references as it deems

necessary and proper.’” Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990) (citation

omitted) (quoting Fed. R. Civ. P. 55 (b)(1)–(2)).




                                                   4
               Case 2:16-cv-05480-JD Document 56 Filed 03/25/21 Page 5 of 6




         A. Calculation of Compensatory Damages

         14.      Plaintiffs are entitled to noneconomic damages for past and future “(1) pain and

suffering; (2) embarrassment and humiliation; (3) loss of ability to enjoy the pleasures of life;

and (4) disfigurement.” Pa. Suggested Standard Jury Instructions § 7.130 (2013); see also

Vogelsberger v. Margee-Womens Hosp. of UPMC Health Sys., 93 A.3d 540, 555 (Pa. Super. Ct.

2006).

         15.      Plaintiffs have established that, while under the care of Milagros Bonet, A.B. and

R.O. suffered pain and discomfort as a result of the bed bug bites, which went untreated for

several months and left permanent scars.

         16.      Plaintiffs have also established that, while under the care of Milagros Bonet, A.B.

was struck in the head with a television remote control, resulting in emotional and physical pain.

         17.      With respect to the injuries inflicted by Milagros Bonet, the Court awards A.B.

$4500 and R.O. $3000.

         18.      Plaintiffs have further established that, every night over the five months that A.B.

and R.O. lived in the Caraballo/Marquez home, they were given a sleep aid that was not safe for

children their age, in apparent disregard of warning labels on the bottle.

         19.      Also, while living in the Caraballo/Marquez home, D.E. was given a prescription

pain killer on eight or nine occasions, and suffered physical pain and discomfort each time.

         20.      Plaintiffs have demonstrated that their injuries resulted from the collective failure

of Lydia Caraballo and Rolando Marquez to exercise due care in fulfilling their roles as foster

parents.

         21.      With respect to the injuries inflicted by Lydia Caraballo and Rolando Marquez,

the Court awards A.B. $5000, R.O. $5000, and D.E. $2000.



                                                    5
             Case 2:16-cv-05480-JD Document 56 Filed 03/25/21 Page 6 of 6




       B. Punitive Damages Denied

       22.      Under Pennsylvania tort law, a court may award punitive damages “for conduct

that is outrageous, because of defendant’s evil motive or his reckless indifference to the rights of

others.” Feld v. Merriam, 485 A.2d 742, 747-48 (Pa. 1984) (quoting Restatement (Second) of

Torts § 908(2) (1979)). In awarding punitive damages, the Court must consider: (1) the

character of the act, (2) the nature and extent of the harm, and (3) the wealth of the defendant.

See, e.g., Tunis Bros. Co. v. Ford Motor Co., 952 F.2d 715, 740 (3d Cir. 1991); Restatement

(Second) of Torts § 908.

       23.      Plaintiffs have not presented any evidence that the defendants acted with malice

or reckless disregard in inflicting the aforesaid injuries on plaintiffs. Thus, the Court denies

plaintiffs’ request for punitive damages.

       An appropriate order follows.




                                                  6
